                        IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE SOUTHERN DISTRICT OF ALABAMA

THE BANK OF NEW YORK MELLON,

        Plaintiff,

v.                                                             Adversary Case No. 19-1020

251 GOTHAM LLC,

        Defendant.

                     ORDER DENYING DEFENDANT’S MOTION TO DISMISS

        The United States District Court for the Southern District of Alabama referred this case to

this court to resolve the defendant’s motion to be dismiss (doc. 1-15 1) “and all other proceedings,

consistent with Article III of the Constitution.” (See order, doc. 1, at p.8). Having carefully

reviewed the briefing of the parties, the district court record, and the relevant law, the court

denies the motion to dismiss for the reasons set out below.

        Plaintiff The Bank of New York Mellon (“the Bank”) sued the defendant 251 Gotham

LLC (“251 Gotham”) and other defendants in the district court on January 11, 2019. It

subsequently amended its complaint (see doc. 1-10) on January 23, 2019 and dismissed all

defendants but 251 Gotham.

        The Bank alleges that it is the mortgagee of certain real property located in Nassau

County, New York (“the Property”). The mortgagors are two individuals, Kathy LaFortune and

James F. Padilla. While the mortgage was in effect, recorded, and unsatisfied, LaFortune and

Padilla filed a joint chapter 13 bankruptcy case in this district, case number 11-4954 (“the first

bankruptcy”). Their confirmed chapter 13 plan provided for the surrender of the Property. The



1
 The court uses the document numbers assigned when the case was transferred to bankruptcy
court, not the document numbers assigned in district court.



     Case 19-01020      Doc 4    Filed 06/18/19 Entered 06/18/19 09:50:03              Desc Main
                                   Document     Page 1 of 14
Bank did not foreclose or take any steps during the first bankruptcy to obtain title to the Property.

Post-confirmation, the court granted Padilla’s motion to be dismissed from the first bankruptcy.

LaFortune completed the chapter 13 case and received a discharge, and her case was closed in

2017.

        Meanwhile, Padilla filed his own non-joint bankruptcy in this court, case number 16-

1857 (“the second bankruptcy”) in June 2016. He did not identify or list any interest in the

Property on the schedules filed in the second bankruptcy. He conveyed his interest in the

Property to 251 Gotham in February 2018, during the pendency of the bankruptcy. 251 Gotham

then instituted a quiet title action in New York state court, which the state court ultimately

resolved in its favor on statute of limitations grounds. The bankruptcy court dismissed the

second bankruptcy at Padilla’s request on February 27, 2019.

        While the second bankruptcy was still pending, the Bank filed this case in the district

court requesting, among other things, that the district court declare Padilla’s transfer of the

Property void because Padilla did not disclose his interest in the Property in the second

bankruptcy and transferred that interest without bankruptcy court approval. 251 Gotham moved

to dismiss the case. The district court, finding that this bankruptcy court at least had “related to”

jurisdiction pursuant to 28 U.S.C. § 157(a), referred the case to this court for resolution,

including a final resolution of the jurisdictional issue. 2 (See order, doc. 1).




2
 28 U.S.C. § 157(a) states that a “district court may provide that any or all cases under title 11
and any or all proceedings arising under title 11 or arising in or related to a case under title 11
shall be referred to the bankruptcy judges for the district.” The district court for this district has
adopted an Order of Reference dated August 25, 2015.
                                                   2

    Case 19-01020       Doc 4     Filed 06/18/19 Entered 06/18/19 09:50:03              Desc Main
                                    Document     Page 2 of 14
                                              Analysis

        251 Gotham argues that the court should dismiss this case on multiple grounds under

Federal Rule of Civil Procedure 12 and for lack of standing. Alternatively, 251 Gotham requests

a venue transfer to the Eastern District of New York. It also requests an award of sanctions. The

court discusses each argument in turn below.

Subject-matter jurisdiction

        The court construes 251 Gotham’s motion to dismiss for lack of subject-matter

jurisdiction as a factual attack, as opposed to a facial challenge based merely on the allegations

in the amended complaint. The court thus may consider extrinsic evidence in its jurisdictional

analysis. See Odyssey Marine Exploration, Inc. v. Unidentified Shipwrecked Vessel, 657 F.3d

1159, 1169 (11th Cir. 2011). “It may independently weigh the facts and is not constrained to

view them in the light most favorable to the non-movant.” Id.

        251 Gotham argues that the district court lacked subject-matter jurisdiction because (1)

there is no “related to” or “in rem” jurisdiction under 28 U.S.C. § 1334; (2) there is no diversity

jurisdiction; and (3) this action is barred by the Rooker-Feldman doctrine based on the New

York state court decision in favor of 251 Gotham and against the Bank. Because the court finds

that the district court has jurisdiction over this action under § 1334, it need not reach the issue of

diversity jurisdiction.

        The court further agrees with the district court that the Rooker-Feldman doctrine is

inapplicable because this action “was commenced before the state proceedings ended.” See In re

Bertram, 746 F. App’x 943, 949 (11th Cir. 2018); see also generally Exxon Mobil Corp. v. Saudi

Basic Indus. Corp., 544 U.S. 280 (2005); Nicholson v. Shafe, 558 F.3d 1266 (11th Cir. 2009).




                                                  3

   Case 19-01020          Doc 4   Filed 06/18/19 Entered 06/18/19 09:50:03             Desc Main
                                    Document     Page 3 of 14
        A. “Related to” jurisdiction

        The district court has original jurisdiction of all civil actions “related to cases under” the

Bankruptcy Code. See 28 U.S.C. § 1334(b). The Bank was not required to initiate this action as

an adversary proceeding in the second bankruptcy if “related to” jurisdiction exists. Rather, the

district court could refer this action to this court pursuant to 28 U.S.C. § 157(a) and the Order of

Reference, as it did here. 3

        “‘The usual articulation of the test for determining whether a civil proceeding is related to

bankruptcy is whether the outcome of the proceeding could conceivably have an effect on the

estate being administered in bankruptcy.’” Carter v. Rodgers, 220 F.3d 1249, 1253 (11th Cir.

2000) (citation omitted). “The proceeding need not necessarily be against the debtor or the

debtor’s property.” In re Toledo, 170 F.3d 1340, 1345 (11th Cir. 1999) (citation and quotation

marks omitted). “An action is related to bankruptcy if the outcome could alter the debtor’s

rights, liabilities, options or freedom of action (either positively or negatively) and which in any

way impacts upon the handling and administration of the bankrupt estate.” Id. (citation and

quotation marks omitted). “The key word in th[is] test is ‘conceivable,’ which makes the

jurisdictional grant extremely broad.” See id. The test is a liberal one. See id. The test is

applied at the time of the commencement of the civil action. See Grupo Dataflux v. Atlas Global

Grp., L.P., 541 U.S. 567, 570 (2004) (“It has long been the case that ‘the jurisdiction of the court

depends upon the state of things at the time of the action brought.’”) (citation omitted). 4




3
 The same is true if “in rem” jurisdiction exists under 28 U.S.C. § 1334(e).
4
 Although the Supreme Court decided this case in the context of diversity jurisdiction, the court
has not found any authority that the Supreme Court’s reasoning would not also apply in the
context of jurisdiction pursuant to § 1334(b).
                                                   4

    Case 19-01020       Doc 4     Filed 06/18/19 Entered 06/18/19 09:50:03              Desc Main
                                    Document     Page 4 of 14
       The court does not have “related to” jurisdiction based on the terms of the confirmed plan

in the first bankruptcy, because that bankruptcy case was closed prior to the commencement of

this case and has not been re-opened. See, e.g., Cook v. Chrysler Credit Corp., 174 B.R. 321,

327 (M.D. Ala. 1994); Al-Rayes v. Willingham, No. 3:15-cv-107-J-34JBT, 2016 WL 9527956, at

*2 (M.D. Fla. Mar. 11, 2016); Matter of Dennis, AP 17-05200-LRC, 2017 WL 4457414, at *2

(Bankr. N.D. Ga. Oct. 4, 2017).

       Nevertheless, when Padilla was dismissed from the first bankruptcy, his interest in the

Property revested in him. See 11 U.S.C. § 349. His interest in the Property became property of

the second bankruptcy estate and was property of the bankruptcy estate at the time Padilla

transferred his interest in the Property to 251 Gotham. See 11 U.S.C. § 541(a) (property of the

estate includes “all legal or equitable interests of the debtor in property as of the commencement

of the case[]” “wherever located and by whomever held”). Padilla had an ongoing duty

throughout the second bankruptcy to disclose property of the estate, but he never disclosed the

Property. See, e.g., Robinson v. Tyson Foods, Inc., 595 F.3d 1269, 1274 (11th Cir. 2010); Jones

v. Savage Servs. Corp., No. 2:17-CV-01570-AKK, 2019 WL 2058715, at *3 (N.D. Ala. May 9,

2019); see also 11 U.S.C. § 554(d) (an undisclosed asset remains property of the estate).

       The confirmed plan in the second bankruptcy stated, “Property of the Estate shall revest

in the Debtor(s) upon discharge or dismissal of the case.” Although Padilla voluntarily

dismissed the second bankruptcy in February 2019, the bankruptcy was pending when Padilla

transferred the Property, when the Bank filed this case, and when the Bank filed its amended

complaint. Thus, the Property was still property of the bankruptcy estate at the time the Bank

filed this case. The Bank now seeks a declaratory judgment that the transfer from Padilla to 251

Gotham was void.



                                                5

  Case 19-01020        Doc 4      Filed 06/18/19 Entered 06/18/19 09:50:03          Desc Main
                                    Document     Page 5 of 14
        The court must decide whether the outcome of this action could conceivably have an

effect on the estate that was being administered in the second bankruptcy. Subject to certain

limitations, a chapter 13 debtor has “the rights and powers of a trustee under section[] 363(b)

. . . .” See 11 U.S.C. § 1303. 11 U.S.C. § 363(b) governs the sale of property of the debtor’s

estate: “The trustee, after notice and a hearing, may . . . sell, . . . other than in the ordinary course

of business, property of the estate . . . .” In general, the sale of an individual debtor’s “real

property is not in the ordinary course of business and court approval is required by § 363(b).”

See In re Smith, 352 B.R. 500, 503 (Bankr. N.D. Ala. 2006); see also In re McCann, 537 B.R.

172, 177-78 (Bankr. S.D.N.Y. 2015). The debtor “could not have entered into an enforceable

contract with [a buyer] to sell the property absent such approval.” See In re Smith, 352 B.R. at

503; see also In re Fid. Standard Mortg. Corp., 839 F.2d 1517, 1522 (11th Cir. 1988).

        “If a debtor, acting with the powers of a trustee, disposes of property out of the ordinary

course of business without prior court approval, then the transaction may be unwound as

invalid.” In re Zeman, No. 09-52559-C, 2010 WL 3123144, at *2 (Bankr. W.D. Tex. Aug. 6,

2010); see also, e.g., In re DeRosa-Grund, 544 B.R. 339, 367-68 (Bankr. S.D. Tex. 2016)

(transfer of property of estate without court approval was void); In re Manchester Gas Storage,

Inc., 309 B.R. 354, 379 (Bankr. N.D. Okla. 2004) (stating in the context of § 363(b) that

“[t]ransactions requiring, but lacking, approval may be set aside as void”). “Nor does it matter

that the bankruptcy case in which the purported transaction took place has since been dismissed.

What matters is that the debtor’s actions at the time they were taken were not authorized.” In re

Zeman, 2010 WL 3123144, at *2.

        251 Gotham’s argument that the outcome of this action could not have an effect on the

estate because Padilla no longer owns the Property assumes that Padilla’s sale of the Property



                                                    6

   Case 19-01020        Doc 4     Filed 06/18/19 Entered 06/18/19 09:50:03               Desc Main
                                    Document     Page 6 of 14
was valid in the first place. Regardless of whether the applicable statute of limitations for the

Bank to foreclose under New York state law had run, the Property was property of the

bankruptcy estate when Padilla filed for bankruptcy and when Padilla transferred the Property to

251 Gotham. 251 Gotham’s arguments that there is no equity in the Property and that the second

bankruptcy was a chapter 13 reorganization – not chapter 7 liquidation – do not convince the

court that it lacks jurisdiction. The disposition of an undisclosed asset of the estate without court

approval clearly has an effect on the second bankruptcy under the liberal standard for “related

to” jurisdiction.

        B. “In rem” jurisdiction

        Under 28 U.S.C. § 1334(e)(1), the district court (and by reference the bankruptcy court)

in the district in which a bankruptcy case “is commenced or is pending” has exclusive

jurisdiction “of all the property, wherever located, of the debtor as of the commencement of [the

bankruptcy] case, and of property of the estate . . . .” The court does not have jurisdiction based

on the first bankruptcy, which was no longer pending at the time the Bank filed this action.

        With respect to the second bankruptcy, as outlined above, Padilla’s interest in the

Property was still estate property at the time the Bank filed this action. The disposition of that

Property is squarely within the exclusive jurisdiction of this court. 5 See, e.g., In re Ford, 296

B.R. 537, 548 (Bankr. N.D. Ga. 2003); In re DeRosa-Grund, 544 B.R. at 367; see also

Alderwoods Grp., Inc. v. Garcia, 682 F.3d 958, 969 (11th Cir. 2012); In re Icenhower, 757 F.3d

1044, 1050 (9th Cir. 2014).




5
 The court questions whether Padilla is an indispensable party to this proceeding. However, 251
Gotham’s motion did not include Rule 12(b)(7).
                                                  7

    Case 19-01020      Doc 4       Filed 06/18/19 Entered 06/18/19 09:50:03            Desc Main
                                     Document     Page 7 of 14
        In re Noletto, 244 B.R. 845 (Bankr. S.D. Ala. 2000), does not compel a different result.

In that case, Judge Mahoney found that a purported class action challenging certain postpetition

fees and expenses charged by a creditor to debtors was not within the exclusive jurisdiction of

the court. In distinguishing the class claims from claims over which the court has exclusive

jurisdiction, she recognized:

        First, exclusive in rem jurisdiction is an important aspect of bankruptcy
        jurisdiction. Second, the efficacy of bankruptcy depends on the existence of one
        court to control assets and distribute them in accordance with the priority schedule
        established by the Bankruptcy Code. Section 1334(e) grants this power
        exclusively to the ‘home court.”

Id. at 853 (emphasis added). By not revealing the Property at any point in the second

bankruptcy, despite an ongoing duty to do so, and then disposing of the Property – which was

estate property – without court approval, Padilla effectively usurped the exclusive jurisdiction of

this court and potentially committed bankruptcy fraud. See United States v. Goodstein, 883 F.2d

1362, 1366-67 (7th Cir. 1989) (transfer of property in bankruptcy without notice to creditors or

bankruptcy court approval under § 363(b) could be deemed fraudulent transfer of property of

estate under criminal bankruptcy fraud statute).

        It again makes no difference that the underlying bankruptcy “has since been dismissed.

What matters is that the debtor’s actions at the time they were taken were not authorized.” In re

Zeman, 2010 WL 3123144, at *2. If the law was otherwise, a debtor could “game” the system

by hiding assets from the estate, transferring those assets without court approval, and then simply

dismissing his bankruptcy to avoid the consequences of doing so.

Standing

        To have standing to pursue a claim, “[t]he plaintiff must have (1) suffered an injury in

fact, (2) that is fairly traceable to the challenged conduct of the defendant, and (3) that is likely to



                                                   8

  Case 19-01020         Doc 4     Filed 06/18/19 Entered 06/18/19 09:50:03              Desc Main
                                    Document     Page 8 of 14
be redressed by a favorable judicial decision.” See Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1547

(2016), as revised (May 24, 2016). It is the plaintiff’s burden to establish these elements, and “at

the pleading stage, the plaintiff must clearly allege facts demonstrating each element.” See id.

(citation, quotation marks, and ellipses omitted).

       The amended complaint establishes these elements. 251 Gotham’s “no harm, no foul”

contention that the Bank’s mortgage was unaffected by the transfer fails to acknowledge that the

requirements of § 363(b) were ignored. 251 Gotham’s position would allow a debtor (and a

transferee such as 251 Gotham) to take advantage of the bankruptcy system with no means of

redress. The Bank has alleged an injury in fact by the transfer of property in which it had an

interest without following the proper procedures, an injury that is not just “fairly traceable” but

directly traceable to the challenged conduct of the failure to obtain bankruptcy court approval of

the transfer. Further, the court is not persuaded that the doctrines of Rooker-Feldman (discussed

above) or res judicata (discussed below) mean that this court cannot provide any redress. The

redress available – specifically requested by the Bank – would be for the court to declare the

transfer void.

Personal jurisdiction

       The court’s “in rem” jurisdiction over the Property effectively renders 251 Gotham’s

personal jurisdiction argument moot. Regardless, because the court has determined that

bankruptcy jurisdiction (both “related to” and “in rem”) exists, nationwide service of process is

available under Federal Rule of Bankruptcy Procedure 7004(d). See Fed. R. Bankr. P. 7004(f);

DePaola v. Nissan N. Am., Inc., No. 1:04CV267-W, 2005 WL 2122265, at *5 (M.D. Ala. Aug.

29, 2005). Whether 251 Gotham is subject to personal jurisdiction “depends upon whether this

court’s assertion of such jurisdiction comports with the due process clause of the Fifth



                                                  9

  Case 19-01020         Doc 4    Filed 06/18/19 Entered 06/18/19 09:50:03             Desc Main
                                   Document     Page 9 of 14
Amendment.” See DePaola, 2005 WL 2122265, at *6. This analysis “focuses on the fairness

and reasonableness of requiring the defendant to litigate in a particular forum.” See id. “[I]n

conducting th[is] analysis, a court must examine a defendant’s aggregate contacts with the nation

as a whole rather than his contacts with the forum state.” See id. (citation and quotation marks

omitted).

       “A defendant’s ‘minimum contacts’ with the United States do not . . . automatically

satisfy” due process. See id. (citations and quotation marks omitted). “There are circumstances,

although rare, in which a defendant may have sufficient contacts with the United States as a

whole but will be unduly burdened by the assertion of jurisdiction in a faraway and inconvenient

forum.” Id. (citation and quotation marks omitted). “[I]t is only in highly unusual cases that

inconvenience will rise to a level of constitutional concern.” See Republic of Panama v. BCCI

Holdings (Luxembourg) S.A., 119 F.3d 935, 947 (11th Cir. 1997); see also In re McCallan, 599

B.R. 361, 367 (Bankr. M.D. Ala. 2019).

       The defendant must show “that the assertion of jurisdiction in the forum will make

litigation so gravely difficult and inconvenient that [the defendant] unfairly is at a severe

disadvantage in comparison to his opponent.” See BCCI, 119 F.3d at 948 (citation and quotation

marks omitted). If “a defendant makes a showing of constitutionally significant inconvenience,

jurisdiction will comport with due process only if the federal interest in litigating the dispute in

the chosen forum outweighs the burden imposed on the defendant.” See id.

       In evaluating the federal interest, courts should examine the federal policies
       advanced by the statute, the relationship between nationwide service of process
       and the advancement of these polices, the connection between the exercise of
       jurisdiction in the chosen forum and the plaintiff’s vindication of his federal right,
       and concerns of judicial efficiency and economy. Where, as here, Congress has
       provided for nationwide service of process, courts should presume that
       nationwide personal jurisdiction is necessary to further congressional objectives.



                                                 10

  Case 19-01020        Doc 4     Filed 06/18/19 Entered 06/18/19 09:50:03              Desc Main
                                  Document     Page 10 of 14
Id.

         The court finds that is has personal jurisdiction over 251 Gotham. First, 251 Gotham has

sufficient minimum contacts with the United States. Second, 251 Gotham has made no showing

of inconvenience which would rise to a constitutional level. 251 Gotham’s principal member

submitted an affidavit with the motion to dismiss stating that 251 Gotham would be

“disadvantaged by litigating in a state very far away from where it is at home” and that it is “a

small entity of limited financial resources . . . .” A lack of minimum contacts with the State of

Alabama is not the proper standard, but this court routinely allows parties and attorneys to

participate telephonically in hearings and the court intends to do so in this case to the extent

possible. 6 Finally, even if 251 Gotham had shown inconvenience rising to a constitutional level,

the federal interest in litigating this dispute here – in the federal bankruptcy court where the

debtor failed to obtain the approval explicitly required by the federal Bankruptcy Code to dispose

of property of the bankruptcy estate – outweighs the burden imposed on 251 Gotham.

Venue

         28 U.S.C. § 1334(e) gives this court exclusive jurisdiction over property of the estate

wherever located and makes venue proper here. Venue is also proper under 28 U.S.C. § 1409.

         The court considers 251 Gotham’s venue transfer request under 28 U.S.C. § 1412. 7 See,

e.g., In re Bruno’s, Inc., 227 B.R. 311, 323 (Bankr. N.D. Ala. 1998). That section provides that

the court may transfer a case to another district “in the interest of justice or for the convenience



6
  The court also notes that 251 Gotham voluntarily entered into a transaction with an Alabama
resident who was a debtor in a bankruptcy pending in Alabama, which information 251 Gotham
could have easily obtained with a minimal amount of due diligence.
7
  251 Gotham cites 28 U.S.C. § 1404. “The statutory language of sections 1404 and 1412 are
similar and courts apply the same basic factors when considering motions to transfer under either
section.” In re Holmes, 306 B.R. 11, 14 (Bankr. M.D. Ga. 2004). The court’s decision would
remain the same applying either statute.
                                                 11

      Case 19-01020     Doc 4     Filed 06/18/19 Entered 06/18/19 09:50:03             Desc Main
                                   Document     Page 11 of 14
of the parties.” “‘Transfer of venue pursuant to § 1412 requires a case-by-case analysis that is

subject to broad discretion of the court.’” In re Johnson, No. 16-04196-DSC7, 2018 WL

2670469, at *15 (Bankr. N.D. Ala. May 23, 2018) (citation omitted). “The power to transfer a

case . . . should be exercised cautiously.” See id. (citation and quotation marks omitted); see also

id. at *17.

          When deciding the “interest of justice” prong, “the courts consider whether the transfer of

venue will promote the efficient administration of the estate, judicial economy, timeliness, and

fairness.” See id. at *15 (citation and quotation marks omitted).

          The courts have applied the following factors in order to determine whether a
          transfer is in the interest of justice:

      (a) Economics of estate administration;

      (b) Presumption in favor of the ‘home court;’

      (c) Judicial efficiency;

      (d) Ability to receive a fair trial;

      (e) The state’s interest in having local controversies decided within its borders, by
          those familiar with its laws;

      (f) Enforceability of any judgment rendered; and

      (g) Plaintiff’s original choice of forum.

Id.

          For the “convenience” prong, “‘[m]erely shifting the balances of inconveniences from

one party to another is not sufficient to justify a transfer of venue.’” See id. at *17 (citation

omitted).

          The factors applicable to th[is] prong . . . are

          (a) Location of the plaintiff and defendant;



                                                     12

      Case 19-01020       Doc 4      Filed 06/18/19 Entered 06/18/19 09:50:03           Desc Main
                                      Document     Page 12 of 14
          (b) Ease of access to necessary proof;

          (c) Convenience of witnesses;

          (d) Availability of subpoena power for the unwilling witnesses; and

          (e) Expense related to obtaining witnesses.

Id.

          251 Gotham’s venue arguments are similar to its personal jurisdiction arguments about

the inconvenience of litigating in Alabama. Having analyzed the above factors, the court

declines 251 Gotham’s transfer request. 8

Failure to state a claim

          In deciding a motion to dismiss for failure to state a claim, the court accepts the

allegations of the amended complaint as true and construes the facts in the light most favorable

to the plaintiff. See Holzman v. Malcolm S. Gerald & Assocs., Inc., 920 F.3d 1264, 1268 (11th

Cir. 2019); Almanza v. United Airlines, Inc., 851 F.3d 1060, 1066 (11th Cir. 2017). The relevant

inquiry is whether the plaintiff has stated a plausible claim for relief. See Holzman, 920 F.3d at

1268; Almanza, 851 F.3d at 1066.

          251 Gotham argues that the doctrine of res judicata bars this action based on the New

York state court decision. Because the state court action concluded during the pendency of this

action, preclusion law applies. See Exxon Mobil Corp. v. Saudi Basic Indus. Corp., 544 U.S.

280, 293 (2005). This court must give the same preclusive effect to the state court judgment that

a New York court would give. See id.

          Taking the allegations in the amended complaint as true, the state court lacked

jurisdiction to make any determination regarding property of the bankruptcy estate. New York’s



8
    Again, the court emphasizes its willingness to hearings telephonically to the extent practicable.
                                                   13

      Case 19-01020      Doc 4     Filed 06/18/19 Entered 06/18/19 09:50:03             Desc Main
                                    Document     Page 13 of 14
highest court has recognized that “[a] judgment . . . issued without subject matter jurisdiction is

void, and that defect may be raised at any time and may not be waived.” See Editorial

Photocolor Archives, Inc. v. Granger Collection, 463 N.E. 2d 365, 368 (N.Y. 1984); see also In

re Metro. Transp. Auth., 823 N.Y.S. 2d 88, 90-91 (N.Y. App. Div. 2006). At a minimum, the

court finds that the Bank has stated a claim a plausible claim for relief. Cf. McDougald v.

Jensen, 786 F.2d 1465, 1485-87 (11th Cir. 1986).

Sanctions

       Because the court is denying the motion to dismiss, it also denies 251 Gotham’s request

for sanctions.

                                            Conclusion

       To the extent the court has not specifically addressed any of the parties’ arguments, it has

considered them and determined that they would not alter the result. The court therefore denies

the defendant’s motion to dismiss. Defendant is ordered to file an answer within 14 days

pursuant to Bankruptcy Rule 7012(a). By separate order, the court will set this case for a

telephonic scheduling conference.

Dated: June 18, 2019




                                                 14

  Case 19-01020        Doc 4     Filed 06/18/19 Entered 06/18/19 09:50:03             Desc Main
                                  Document     Page 14 of 14
